DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/07/2022 was filed after the mailing date of the Office Action on 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 5/16/2022 has been entered.  Claims 10-25 remain pending in the application.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues one of ordinary skill would not be motivated to combine the Toncelli reference with the Schafer reference.  Specifically, Applicant contends the aggregates/fillers disclosed by Toncelli (quartz powder) is recognized as being only provided in crystalline form and not amorphous form.  Insomuch as quartz powder is readily available in both crystalline and amorphous form, Examiner disagrees.  As attached, Hou (CN101570331A) discloses a method for forming an amorphous quartz powder; hence, Applicant's contention that quartz powder is only provided in crystalline form is rebutted.  
With respect to Schafer, Applicant contends one of ordinary skill would not look to the compositions disclosed as Schafer the aggregates/fillers are not stone-like.  While Applicant acknowledges Schafer simulates onyx (e.g. a stone) materials, Applicant argues the composition does not amount to being stone-like as the composition is formed by plastic resinous material. However, it is noted Applicant has neither provided guidance nor a definition for what constitutes stone-like.  Hence, the broadest reasonable interpretation for stone-like was applied in the prior office action (e.g. stone-like appearance, stone-like properties).  The features upon which applicant relies (i.e., being of stone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Applicant has neither argued nor provided evidence showing the use of disclosed aggregates (e.g. frits) of Schafer could not be substituted into the manufacturing method of Toncelli.  Hence, Examiner maintains one of ordinary skill would be driven to substitute the aggregates/fillers of Toncelli for alternative amorphous aggregate/fillers; specifically, those as disclosed by Schafer thereby arriving to the present invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US 2008/0006956 A1), in view of Schafer (US 3,396,067).
Regarding claims 10-11, Toncelli teaches a method for manufacturing articles in the form of a slab or block (paragraphs 0003-0006, claim 1), said articles being obtained from an initial mix comprising aggregates and a binder (paragraph 0003, a granulate of chosen and predefined particle size and a binder), characterized in that the initial mix comprises stone-like synthetic aggregates and fillers, which contain silicon dioxide (paragraph 0042, colloidal silica, quartz powder filler, kaolin powder filler and quartziferous sand).  The initial mix undergoes vacuum vibro-compression (paragraph 0005) and thereafter is followed by a binder hardening step (paragraphs 0006, 0024, is impregnated with a resin…after which final hardening of the resin is performed).
Toncelli teaches all the elements of claim 10 as discussed above but does not teach the hardness of the aggregates and fillers nor the silicon dioxide being substantially in amorphous form and the concentration of crystalline silicon dioxide.  However, as noted above, Toncelli discloses the aggregates and fillers being quartz (paragraph 0042), hence, it would have been obvious for one of ordinary skill in the art the aggregates and fillers, quartz materials implicitly have a hardness greater than 5 Mohs (as supported in the instant Specification)
Alternatively, Schafer teaches a method for forming articles in form of a slab or block (Figure 1).  The articles are obtained from a mixture comprising stone-like aggregates (col. 1, lines 17-18, simulated onyx material), fillers (col. 5, lines 3-13) and a binder resin (col. 2, lines 8-40).  Furthermore, Schafer discloses the aggregates and fillers being frits (col. 5, lines 13-35, Ferro Frit 3134 and 3278).  While Schafer does not disclose the hardness of the frits, it is noted the composition of said frits are substantially identical to the claimed composition (reference attached compositions of Ferro Frit 3134, 19.5% CaO and 45.5% SiO2 and Ferro Frit 3278, 6.9% CaO and 56.3% SiO2 in comparison to page 04, claim 7 of the instant Specification).  Likewise, as is known in the art and disclosed in the current disclosure, frit glass by definition is an amorphous material due to the process by which it is made (page 04 of the instant Specification, melting powders followed by quick cooling).  As the disclosed frits comprise SiO2, it would have been obvious for one of ordinary skill in the art, the SiO2 would be substantially in amorphous form.
While Schafer does not disclose the concentration of crystalline SiO2, the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As both Toncelli and Schafer relate to methods of forming slabs initial mix comprising aggregates containing silicon dioxide and a binder, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to substitute the mixture disclosed by Schafer, specifically the frit compositions, in the method of Toncelli, with a reasonable expectation of predictable results.
Regarding claims 15 and 16, Toncelli, as modified by Schafer, further teaches at least 70% by weight of the aggregates and fillers consists of synthetic aggregates and fillers with a hardness greater than or equal to 5 Mohs and further said synthetic aggregates and fillers form between 70% and 100% by weight of the aggregates and fillers of the initial mix (col. 6, lines 24-44 of Schafer, discloses 70% of weight of the Ferro frit 3278; the frit being the entirety of the aggregate and fillers; reference claims 10-11 above regarding a hardness greater than 5 Mohs).
Regarding claim 21, Toncelli, as modified by Schafer, further teaches the binder used is of an organic nature (paragraph 0049 of Toncelli).
Regarding claim 22 and 23, Toncelli, as modified by Schafer, further teaches the organic binder used is an unsaturated polyester resin and in an amount between 15 - 40% by weight (col. 1, lines 53-56 of Schafer) which overlaps the presently claimed concentration of 30% Toncelli/Schafer differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schafer, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 24, Toncelli, as modified by Schafer, further teaches the use of cementitious binders (paragraphs 0003, 0006 of Toncelli).
Regarding claim 25, the limitation “is obtained with the method according to…” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the instant case, Toncelli, as modified by Schafer, teaches all the structural limitations of claim 25 (paragraph 0038 of Toncelli; Figure 1 of Schafer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer and Kager (US 2015/0042006 A1).
Regarding claim 12, Toncelli, as modified by Schafer, teaches all the elements of claim 10 as discussed above but does not teach a rolling process in which the mix is distributed widthwise on top of a conveyor belt so that an upper surface of the mix is configured to be subjected to a pressing action by a cylinder or by a second synchronized belt situated opposite the conveyor belt.  However, as noted in Toncelli, the mix is subjected to vacuum vibro-compression (paragraph 0005) and thereafter is followed by a binder hardening step (paragraphs 0006, 0024).  While, Toncelli does not explicitly disclose the means for compressing the mix, the use of a cylinder or synchronized belt opposite a conveyor belt is well known and conventional in the art for forming slabs or blocks.
Kager teaches a device and corresponding method (Figure 1) for forming slabs or blocks (7) from a mixture of aggregates (paragraph 0019) and binder (paragraph 0037).  The mixture is distributed on a conveyor belt (12 in Figure 3; paragraph 0042) and compressed by a second synchronized belt opposite the conveyor belt (paragraph 0045).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Toncelli/Schafer and utilized the rolling process as disclosed by Kager in to have compressed the mixture into a slab in the manner taught by Kager since Kager provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer and Guyot (US 5,976,441).
Regarding claim 13, Toncelli, as modified by Schafer, teaches all the elements of claim 10 a discussed above but does not teach a pressing process in which the mix is distributed widthwise on top of a support and then subjected to a pressing action by a press ram.  However, similar to above, the use of a press ram is well known and conventional in the art for forming slabs or blocks.
Guyot teaches a device and corresponding method for forming slabs or blocks (1 in Figure 1) from a mixture of aggregates and binder (col. 3, lines 30-38; col. 5, lines 48-60).  The mixture is distributed on top of a support (supports 13 in Figure 3) and compressed by a press ram (shaping plate 14; col. 6, lines 44-53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Toncelli/Schafer and utilized the pressing process as disclosed by Guyot in order to have compressed the mixture into a slab in the manner taught by Guyot since Guyot provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 14, Toncelli, as modified by Schafer and Guyot, further teaches the mix is subjected to an extrusion process through a die having a same shape as a cross-section of the slab (extruder 6 in Figure 3; col. 2, lines 18-20; col. 6, lines 7-10).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer, as applied to claim 10 above, and further in view of Ferro Frit Datasheet 2008 and Digital Fire Oxide Database 2005.
Regarding claims 17 and 18, Toncelli, as modified by Schafer, teaches all the elements of claim 10 as discussed above and further teaches the synthetic aggregates are an amorphous frit (col. 5, lines 13-35 of Schafer, Ferro Frit 3134 and 3278), wherein the frit comprises SiO2, CaO, Al2O3, B2O3 (reference attached Ferro Frit 3134 and 3278) but does not specifically disclose the frit comprises MgO, ZrO2, BaO, Li2O, P2O5, Fe2O3 or TiO2.  However, it is submitted said latter components are typical of silicon dioxide frits.  Ferro Frit FB-276P2 discloses a chemical composition comprising SiO2, CaO, MgO, ZrO2, Li2O (Ferro Frit Datasheet 2008, FB276-P-2).  Likewise, BaO, P2O5, Fe2O3 and TiO2 are disclosed by Digital Fire Oxide Database as common oxides in frit formation.  As Applicant is silent as to the criticality of each component, absent a showing of unexpected results, one of ordinary skill would have found it obvious to optimize the concentration each component of the frit through routine experimentation.  As disclosed in the references above, said components and concentration ranges are typical of silicon dioxide frits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/22/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715